Citation Nr: 1200199	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  08-03 676	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a left hand disability.
 
2.  Entitlement to service connection for a right hand disability, including as secondary to a left hand disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from August 1963 to August 1967.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, in which the RO denied the Veteran's claims for service connection for a left hand disability and a right hand disability.

The Board subsequently remanded the case in August 2009 for further notification, evidentiary development, and adjudication.  The Board instructed the agency of original jurisdiction (AOJ) to provide the Veteran with VCAA-compliant notice, provide the Veteran with a VA examination, and then re-adjudicate the claims.  The AOJ sent the Veteran a VCAA-compliant notice letter in September 2009 and scheduled the Veteran for VA examinations, which were conducted in November 2009 and January 2010.  The Veteran was then provided a supplemental statement of the case (SSOC) in March 2010, in which the AOJ again denied the Veteran's service connection claims.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in June 2009.  A transcript of the hearing has been associated with the Veteran's claims file.  



FINDINGS OF FACT

1.  Any left hand disability from which the Veteran currently suffers is not related to military service or an event of service origin.

2.  Any right hand disability from which the Veteran currently suffers is not related to military service or an event of service origin; any right hand disorder has not been caused or made worse by service-connected disability.


CONCLUSIONS OF LAW

1.  The Veteran does not have a left hand disability that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).

2.  The Veteran does not have a right hand disability that is the result of disease or injury incurred in or aggravated during active military service; any current right hand disorder is not proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.310 (2006); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and development action needed to arrive at a decision on the claims on appeal has been accomplished.  

In this respect, through a September 2009 notice letter, the Veteran received notice of the information and evidence needed to substantiate his claims.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claims.  

The Board also finds that the September 2009 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letter, the Huntington, West Virginia RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned September 2009 letter.  In addition, the Veteran was given notice regarding the award of an effective date and rating criteria pursuant to Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), in the September 2009 notice letter.  The Board does not now have such issues before it.  Consequently, a remand for additional notification on these questions is not necessary.  The Board thus finds that "the appellant [was] provided the content-complying notice to which he [was] entitled." Pelegrini, 18 Vet. App. at 122.

Although the totality of the required notice was not provided until after the Veteran's claims were initially adjudicated, the claims were subsequently re-adjudicated in a March 2010 supplemental statement of the case, thereby correcting any defect in the timing of the notice.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  No further corrective action is necessary.  Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA. 

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claims on appeal.  The Veteran underwent VA examination in March 2008, May 2008, November 2009, and January 2010; reports of those examinations are of record.  In that connection, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the November 2009 and January 2010 VA examinations obtained in this case are adequate, as they are predicated on consideration of all of the pertinent evidence of record, to include the statements of the Veteran and his representative, and show that the examiners conducted full physical examination of the Veteran.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claims on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

In addition, records of the Veteran's post-service private medical treatment have been associated with the file.  The Veteran has further been given the opportunity to submit evidence, and he and his representative have provided written argument in support of his claims.  The Veteran has also testified before the undersigned Veterans Law Judge.  Otherwise, neither the Veteran nor his representative has identified, and the record does not indicate, existing records pertinent to the claims that need to be obtained.  Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  

The chronicity provisions of 38 C.F.R. § 3.303(b) (2011) are applicable where evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  Such evidence must be medical unless it relates to a condition as to which lay observation is competent.  Service connection may be established on the basis of § 3.303(b) if the condition is noted during service or during an applicable presumptive period, and if competent evidence, either medical or lay, depending on the circumstances, relates the present condition to continued symptomatology. Savage v. Gober, 10 Vet. App. 488 (1997).

Service connection may also be granted where disability is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310.  Compensation is payable when service-connected disability has aggravated a non-service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Board notes that there has been an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which suggests the possibility that the recent change amounts to a substantive change in the regulation.  For this reason, and because the Veteran's claim for service connection for a right hand disability secondary to a left hand disability was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which is more favorable to the claimant, as pertains to the claim service connection for a right hand disability secondary to a left hand disability.

Relevant medical evidence of record consists of the Veteran's service treatment records, as well as post-service treatment the Veteran has received from private providers and reports of VA examinations conducted in March 2008, May 2008, November 2009, and January 2010.  A review of the Veteran's claims file reflects that he injured his left hand while in service.  In September 1964, the Veteran was injured when a gate slammed shut on his left hand.  In that incident, the Veteran was treated for a "crush type injury" to his left palm, but radiological examination revealed no fractures to the hand.  The Veteran later underwent surgery on his left hand while in service, following a November 1966 diagnosis of a ganglion cyst on his left fourth finger.  Surgery in December 1966 revealed the presence of a ganglion on his fourth finger, as well as a "thickened, fibrous type of tissue connecting the flexor tendon sheath to the skin" on his left third finger.  Both masses were removed in the surgery, and the Veteran's diagnosis was ganglion of the left fourth finger and fibroma of the left third finger.  Report of the Veteran's separation medical examination in May 1967 is silent as to problems with the Veteran's hands, with the exception of a one-inch scar noted on his left hand. 

Post-service treatment records reflect that the Veteran complained to a private orthopedist in 1996 that he had "masses in both hands."  He complained at that treatment visit that his left hand had felt thick and stiff since the in-service injury and subsequent surgery.  The Veteran reported at that time that he had experienced contracture of his left fingers since the in-service injury but that it had worsened over time and had recently begun in his right hand as well.  The orthopedist diagnosed the Veteran with bilateral Dupuytren's contractures.  Further private treatment records reflect that the Veteran complained of the disability to his private treatment provider on multiple occasions, and in January 2002 underwent surgical excision of a palmar fibromatosis of the left ring finger due to Dupuytren's contracture.

The Veteran was provided VA examinations in March 2008 and May 2008 for his claimed left hand injury.  The March 2008 examiner noted the Veteran's report of an in-service crush injury to the left hand and his current diagnosis of Dupuytren's contracture of the left hand but did not have the claims file available and thus did not review the Veteran's medical records.  The examiner noted that the Veteran complained of having experienced symptoms of contracture in his left hand since the in-service injury that required "reconstructive surgery."  Based solely on this reported history, the examiner opined that his current symptoms of Dupuytren's contracture are "consistent with this history.  No ambiguity."  

The Veteran's May 2008 VA examiner noted that he reviewed the Veteran's claims file and acknowledged the Veteran's in-service left hand injury and subsequent surgery.  Radiological examination conducted at the examination revealed "scattered arthritis findings" in the Veteran's finger joints bilaterally, and the examiner diagnosed the Veteran with bilateral Dupuytren's contracture with underlying mild generalized arthritic changes.  However, when asked for an etiological opinion regarding the Veteran's diagnosis, the examiner stated that he had not reviewed the Veteran's post-service treatment records.  He opined that the Veteran's current diagnosis of bilateral Dupuytren's contracture is not likely related to his in-service crush injury of the left hand and subsequent ganglion removal, opining that a "posttraumatic etiology" would be favored only if the Veteran had developed the subsequent disability at the trauma site, not in both hands.  He concluded that the etiology of the current diagnosis is more "idiopathic/multifactorial."  

Pursuant to the Board's August 2009 remand, the Veteran again underwent VA examination in November 2009.  Report of that examination reflects that the examiner reviewed the Veteran's claims file and medical records.  The Veteran was noted to have incurred a crush injury to his left hand in service, as well as an in-service operation to treat a ganglion cyst on his left hand.  The examiner also noted that the Veteran has had progressively worsening Dupuytren's contractures in both hands, requiring surgery on his right hand that developed years after his separation from active duty.  Upon conducting physical examination of the Veteran's hands, the examiner diagnosed him with Dupuytren's contractures bilaterally but opined that the disorder was not related to his time in service, including his left hand crush injury.  In so finding, the examiner stated that the Veteran experiences "bilateral aggressive Dupuytren's disease which is not post-traumatic in nature."  The examiner noted that, although the Veteran's left hand displayed more severe symptoms than his right, it was common for symptoms on one hand to be worse than the other.  In reaching this conclusion, the examiner noted that the Dupuytren's contractures did not develop until many years after the Veteran's separation from service and also pointed out that Dupuytren's contractures are both hereditary and known to be associated with diabetes, from which the Veteran suffers.

The Veteran underwent further VA examination in January 2010, at which time he was again diagnosed with bilateral Dupuytren's contractures.  The examiner acknowledged his in-service crush injury and surgery for a ganglion cyst but opined that his current diagnosis is unrelated to the in-service injury or cyst.  In so finding, the examiner reasoned that the development of Dupuytren's contractures bilaterally "cannot be explained by injury and surgery to one hand."  In a February 2010 addendum to this examination, the examiner reiterated her earlier finding that the Veteran's current bilateral Dupuytren's contractures were not etiologically linked to service, reasoning that he did not experience the disorder in service and in fact did not complain of and was not diagnosed with Dupuytren's contractures until 30 years after service.  The examiner also emphasized her earlier conclusion that a prior injury or surgery to only one hand does not establish an etiological link to a later bilateral diagnosis.

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for a left hand disability and a right hand disability on a direct basis.  Because the question of whether a disability such as Dupuytren's contractures of the hands is related to an in-service injury or event is a medical question requiring expertise, the Board relies upon the VA examiners' November 2009 and January 2010 opinions in making its determination.  The examination reports reflect that the examiners reviewed the Veteran's claims file and understood the medical questions asked by the originating agency.  The November 2009 and January 2010 VA opinions specifically addressed causation, clearly indicating that the Veteran's current bilateral hand disability is unrelated to his service, including specifically his in-service crush injury to the left hand or his surgery to remove a ganglion cyst on the left hand.  The examiners offered clear and well-reasoned explanations for their opinions that the Veteran's current bilateral hand disability was less likely than not related to service, relying on the examination reports and their medical expertise, as well as current medical knowledge, in concluding that any connection between the Veteran's current bilateral hand disability and his in-service crush injury to the left hand or ganglion cyst was doubtful.  Specifically, the examiners noted that the Veteran's bilateral Dupuytren's contractures did not develop until many years after the Veteran left service and that his current bilateral disability was not likely etiologically linked to an earlier injury involving a single hand.  Taking into consideration the medical evidence of the Veteran's current bilateral hand disability, as well as the findings of the November 2009 and January 2010 VA examiners, the Board finds that there is absent from the record persuasive evidence to establish that a current bilateral hand disability is etiologically linked to the Veteran's time in service, including an in-service left hand injury and ganglion cyst.

In so finding, the Board acknowledges that there is an opinion in the file that purports to offer a link between the Veteran's current left hand disability and his in-service injury to the left hand.  However, an evaluation of the probative value of medical opinion evidence is based on the medical expert's knowledge and skill in analyzing the data, and the medical conclusion reached.  The weight to be attached to such opinions is within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not, and the extent to which, they considered prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  For the reasons set forth herein, the Board is satisfied that the November 2009 and January 2010 VA examiners' opinions are is adequate for deciding this appeal and are of greater weight than the opinion by the March 2008 VA examiner.  

In so finding, the Board notes that the March 2008 VA examiner did not review the Veteran's claims file and thus did not have access to his service treatment records or subsequent treatment reports and medical history.  To the contrary, as noted above, the March 2008 VA examiner relied solely on the Veteran's reported history in rendering an opinion-a history that is shown by the Veteran's service treatment records to be incorrect.  In particular, the Board notes that the Veteran reported experiencing an extensive injury to his left hand in service that "required reconstructive surgery" and that he was "still with symptoms" from that time to the present.  However, as documented by his service treatment records, the in-service left hand injury in fact involved no surgical intervention to address it, and the Veteran was found to have normal upper extremities bilaterally on his May 1967 separation medical examination.  Thus, the Board finds that the March 2008 examiner's opinion fails to take into account the circumstances of the Veteran's in-service left hand crush injury.  Given these failures, and in light of the well-reasoned negative opinions offered by the VA examiners in November 2009 and January 2010, which relied on consideration of the Veteran's entire medical history as well as the examiners' medical knowledge and expertise, the Board finds the March 2008 VA examiner's statements to be of less probative value.  See Gabrielson, 7 Vet. App. at 40.  The November 2009 and January 2010 VA reviewers, by contrast, each provided a report that considered the Veteran's history and set out findings in detail, and contained fully articulated reasons for their conclusions.  Importantly, the November 2009 and January 2010 VA examiners considered not only the Veteran's reports of his in-service injury but also contemporaneous records of the injury in his service treatment records, as well as records of his post-service diagnosis and treatment for bilateral Dupuytren's contractures.  For these reasons, the Board concludes that the November 2009 and January 2010 VA examiners' opinions are of greater weight.

In light of the well-reasoned negative opinions offered by the VA examiners in November 2009 and January 2010, which relied on consideration of the Veteran's entire medical history, the Board finds the statements reflecting a possible link to be of less probative value.  See Gabrielson, 7 Vet. App. at 40.  The November 2009 and January 2010 VA examiners provided reports that fully considered the Veteran's history, set out their findings in detail, and contained thoroughly articulated reasons for their conclusions.  Thus, the Board relies upon the November 2009 and January 2010 VA examiners' opinions in making its determination.  As discussed above, the November 2009 and January 2010 VA examinations specifically addressed causation, clearly indicating that the Veteran's current bilateral hand disorder is not related to his time in service, to specifically include his left hand crush injury or the development of a ganglion cyst on the left.  The examiners each offered clear and well-reasoned rationales for this opinion, relying on the examination reports and their medical expertise, as well as current medical knowledge, in concluding that any etiological relationship was doubtful.  For these reasons, the Board concludes that the November 2009 and January 2010 VA examiners' opinions are of greater weight.

The Board has considered the Veteran's contentions that his current bilateral hand disability resulted from an in-service injury to his left hand, or to a ganglion cyst he developed on his left hand during service.  The Board does not question that the Veteran experienced an injury to his left hand in service, or that he underwent surgery while on active duty to remove a ganglion cyst on his left hand.  However, as a layperson, the Veteran has no competence to give a medical opinion on a complex question of etiology such as this.  Thus, while the Veteran s competent to report symptoms observable to a layperson, such as pain, a diagnosis that is later confirmed by clinical findings, or a contemporary diagnosis, he is not competent to independently opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant this claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  In addition, while the Veteran is competent to report the symptoms he experienced, his assertions and reported history were considered by the VA examiners who provided the opinion that his current bilateral hand disability is not etiologically linked to his time in service, to include both his crush injury to the left hand and his ganglion cyst.  The examiners explained the medical reasons why the Veteran's version is not supported.  Thus, the Veteran's own assertions as to the etiology of his current bilateral hand disability have little probative value.

The Board thus finds that the persuasive evidence of record does not link any current bilateral hand disability to the Veterans time in service, to include his in-service injury to the left hand or surgery to treat a ganglion cyst on the left hand.  The claims for service connection for a left hand disability and a right hand disability must thus be denied on a direct basis.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Turning to the Veteran's claim of secondary service connection, as discussed above, the Board finds that entitlement to service connection for a left hand disability is not warranted.  Thus, to the extent the Veteran is seeking service connection on a secondary basis, his claim for service connection for a right hand disability as secondary to a left hand disability must fail.  Because the condition to which the Veteran claims his right hand disability is secondary has not been service connected, the claim for secondary service connection must also fail.  See 38 C.F.R. § 3.310.  For this reason, the Veteran's claim for secondary service connection for a right hand disability must be denied as without legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim based on a lack of legal merit).


ORDER

Entitlement to service connection for a left hand disability is denied.

Entitlement to service connection for a right hand disability is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


